Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Action/Claims
Receipt of Remarks/Amendments filed on 6/14/2022 is acknowledged. Claims 44-45, 52, 54, 56, 62, and 76-93 are currently pending. Claims 58-59 have been cancelled. Claims 44-45, 52, 54, 56, and 62 have been amended. Claims 76-93 have been newly added. Accordingly, claims 44-45, 52, 54, 56, 62, and 76-93 are currently under examination. 
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application. 
Withdrawn Rejections
Applicant’s arguments filed 6/14/2022, with respect to claim 45 objections have been fully considered and are persuasive. The previous objection of claim 45 has been withdrawn because applicant have made appropriate corrections as suggested by the examiner.
Applicant’s arguments filed 6/14/2022, with respect to the 102 rejection have been fully considered and are persuasive. The previous 102 rejection has been withdrawn because the amended claim 44 now recites wherein the graphene coating has a light transmittance greater than about 80% and the substrate has a light transmittance greater than about 80% and this limitation is not anticipated by Molokanova et al. 
New/Maintained Claim Objection(s) / Rejection(s)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 44-45, 52, 56, 62, 76, 78-83, 87, 88, and 90-92 are rejected under 35 U.S.C. 103 as being unpatentable over Molokanova (WO 2015/195483A2; Dec. 23, 2015).
Molokanova throughout the reference teaches graphene and graphene-related materials for manipulation of cell membrane potential. The reference discloses a device comprising a biocompatible interface for remote manipulation of electrical properties of cell membrane (Claim 1). The biocompatible interface comprises graphene-related materials (G-biointerface) wherein the graphene-related material is any material originated from graphene or converted to graphene (Claim 2). Further, the reference teaches that the graphene-related interface is placed on a substrate. It discloses that a graphene coating is deposited on the substrate (Para 0021, 0027, Claim 1 and 14). Molokanova teaches that the coating is a single layer of graphene, which is highly transparent with absorption of 2.3% (i.e. transmits 97.7%) across the visible spectrum (Para 0016). It also teaches that the thickness of graphene monolayer is 0.34 nm (Para 0045) and that the graphene is coated by CVD (Para 0063 and 0069). The reference teaches administering the G-biointerface to an animal and specifically to a human and positioning the G-interface near the desired area (claim 36) and wherein G-biointerface is used as a retinal implant (claim 40). The reference also teaches positioning a biological target near G-biointerface comprising the graphene related structure and the target includes cells (claim 16-17). The reference teaches the device comprising graphene coating is used as a retinal implant in a human and thus it would necessarily contact the ocular cell wherein the cell is a host cell. Additionally, the device would necessarily contact the ocular cells after it is implanted into the subject as a retinal implant. Molokanova also discloses that incorporation of graphene related materials greatly enhances cell adhesion and improves cell proliferation (Para 0018 and 0051). Further, Molokanova teaches wherein the substrate comprises a metal material, a ceramic material or a polymer material (claim 14). Molokanova also teaches that specific spatial configurations of a G-biointerface can be achieved both by exploiting inherent dimensionality of various graphene-related materials and by incorporating appropriate supplementary materials. External dimensions of G-biointerface in the X-Y plane can range from nano dimensions to macro dimensions. (Para 0044-0045). 

The teachings of Molokanova have been set forth above.
As discussed supra, Molokanova teaches that the coating is a single layer of graphene, which is highly transparent with absorption of 2.3% (i.e. transmits 97.7%) across the visible spectrum (Para 0016), which reads on the instantly claimed limitation of wherein the graphene coating has a light transmittance greater than about 80%. Molokanova does not expressly teach the substrate and the ocular device having a transmittance greater than about 80% and is silent on this regard. However, as discussed supra, Molokanova teaches the G-biointerface being used as retinal implant and it would have been obvious to one skilled in the art to have the transmittance level of greater than 80% or close to 100% because it would be desirable for the subject to have clear vision and that would require there to be as close as possible to 100% transmittance of light. 
With respect to instant claim 87, while Molokanova does not expressly teach the substrate formed in a plane, disc, a ring, a semi-ring, a cylinder, a sphere or a semi-sphere, Molokanova teaches that specific spatial configurations of a G-biointerface can be achieved both by exploiting inherent dimensionality of various graphene-related materials and by incorporating appropriate supplementary materials. External dimensions of G-biointerface in the X-Y plane can range from nano dimensions to macro dimensions. (Para 0044-0045). It would have been obvious to one skilled in the art to have formed the substrate in a particular shape because Molokanova teaches specific configurations of a G-biointerface can be achieved by exploiting inherent dimensionality of various graphene-related materials and one would have formed the substrate in a shape desired or indicated for the treatment of the eye. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See: MPEP 2144.04. 
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made. 

Claims 44-45, 52, 54, 56, 62, 76, 77, 78-83, 87, 88, 89, and 90-92 are rejected under 35 U.S.C. 103 as being unpatentable over Molokanova (WO 2015/195483A2; Dec. 23, 2015) as applied to claims 44-45, 52, 56, 62, 76, 78-83, 87, 88, and 90-92 above and further in view of Tan (IOVS, Oct. 2015, vol. 56, No. 11).
The teachings of Molokanova have been set forth above.
Molokanova does not teach wherein the ocular device is a keratoprosthesis and wherein the cell comprises a human corneal limbal cell, a human limbal epithelial stem cell, a human corneal epithelial cell, or a human retinal pigment epithelial cell as recited in the instant claims. However, these deficiencies are cured by Tan.
Tan’s teachings are directed towards application of graphene as candidate biomaterial for synthetic keratoprosthesis skirt. Tan teaches synthetic keratoprosthesis are required for visual rehabilitation in patients with endstage corneal blindness. It teaches that graphene displayed excellent short term biocompatability with corneal cells and tissue and this demonstrates that graphene can be developed as a tissue engineering material for use in cornea (Title; Abstract).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Molokanova to incorporate the teachings of Tan and use the device of Molokanova as a keratoprosthesis device for treatment of corneal blindness as taught by Tan. One would have been motivated to do so because Molokanova teaches its device can be used for treating various ophthalmological disorders and diseases of the eyes (para 0060, claim 36) and, as discussed supra, Tan teaches application of graphene as candidate biomaterial for synthetic keratoprosthesis skirt and that graphene displayed excellent short term biocompatibility with corneal cells and tissue and this demonstrates that graphene can be developed as a tissue engineering material for use in cornea. Since Molokanova teaches graphene coated device and teaches its use in eye diseases, one skilled in the art looking to treat corneal blindness would have been strongly motivated to use the device of Molokanova as a keratoprosthesis for treating corneal blindness since Tan provides the motivation for the use of graphene in treating corneal blindness. Further, as discussed supra, Molokanova teaches the use of its device in human and Tan teaches using it with corneal cells and thus it would necessarily contact the human corneal epithelial cell. 
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made. 

Claims 44-45, 52, 56, 76, 78-83, 85-86, 87, 88, and 90-92 are rejected under 35 U.S.C. 103 as being unpatentable over Molokanova (WO 2015/195483A2; Dec. 23, 2015) as applied to claims 44-45, 52, 56, 62, 76, 78-83, 87, 88, and 90-92 above and further in view of Muramatsu (US 2013/0065034 A1; Mar. 14, 2013).
The teachings of Molokanova have been set forth above.
As discussed supra, Molokanova teaches wherein the substrate comprises a metal material, a ceramic material or a polymer material (claim 14). Molokanova does not expressly teach the specific metal material of the substrate, such as the ones recited in instant claims 85 and 86. However, this deficiency is cured by Muramatsu. 
Muramatsu throughout the reference teaches method of producing a multi-layer graphene coated substrate (abstract).  Muramatsu teaches wherein the substrate comprises a metal which is titanium (claim 11). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Molokanova to incorporate the teachings of Muramatsu and include a substrate which is a titanium metal in the device of Molokanova. One would have been motivated to do so because Molokanova already teaches wherein the substrate comprises a metal material but is silent on the specific metal material, however, Muramatsu also teaching a graphene coated substrate device discloses that the substrate can be a metal such as titanium. Thus, it would have obvious been to one skilled in the art to select the known metal materials for the substrate of Molokanova’s device. 
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made. 

Claims 44-45, 52, 56, 76, 78-83, 84, 87, 88, 90-92, and 93 are rejected under 35 U.S.C. 103 as being unpatentable over Molokanova (WO 2015/195483A2; Dec. 23, 2015) as applied to claims 44-45, 52, 56, 62, 76, 78-83, 87, 88, and 90-92 above and further in view of Messersmith (US 2008/0149566 A1; Jun. 26, 2008). 
The teachings of Molokanova have been set forth above.
As discussed supra, Molokanova teaches wherein the substrate comprises a metal material, a ceramic material or a polymer material (claim 14). Molokanova does not expressly teach the specific polymer material of the substrate, such as the ones recited in instant claims 84 and 93. However, this deficiency is cured by Messersmith.
	Messersmith teaches surface-independent surface-modifying multifunctional coating and application thereof and wherein the method comprises contacting at least a portion of a substrate with a surface modifying agent (abstract). Messersmith teaches the treated/coated substrates can be useful as implants (0142). Messersmith teaches the substrate include polymethyl methacrylate and poly dimethylsiloxane (0119). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Molokanova to incorporate the teachings of Messersmith and include a substrate which is a polymer, such as polymethyl methacrylate and poly dimethylsiloxane, in the device of Molokanova. One would have been motivated to do so because Molokanova already teaches wherein the substrate comprises a polymer material but is silent on the specific polymer material and Messersmith, which also teaches coated substrate implantable devices, discloses that the substrate can be a polymer material such as polymethyl methacrylate and poly dimethylsiloxane. Thus, it would have obvious been to one skilled in the art to select the known polymer materials for the substrate of Molokanova’s device.  
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made. 

Response to Arguments
Applicant's arguments filed, 6/14/2022, with respect to the 103 rejections have been fully considered but they are not persuasive. 
Applicant argued that Molokanova relates to a biocompatible interface comprising graphene related materials to aid in methods for inducing changes in the cell membrane potential of a biological target and that nothing in Molokanova teaches or suggests a method of promoting cell proliferation or cell adhesion of an ocular cell on an ocular prosthetic device. It was also argued that all the experimental data in Molokanova relates cardiomyocytes and neuron cells that are distinct from ocular cells. Further, applicant argued that data presented in Molokanova was collected on graphene oxide based culture, not other types of graphene and that in experiments of Molokanova, no differences were observed between graphene-coated and non-coated substrates.
In response, it is argued that while Molokanova does not expressly teach the method of promoting cell proliferation or cell adhesion of an ocular cell on an ocular prosthetic device, Molokanova in combination with the secondary references render obvious all the method steps recited in the instant claims and thus the method taught in the prior art would necessarily result in the promoting proliferation or cell adhesion of ocular cell on an ocular device. As discussed supra, Molokanova teaches a biocompatible interface comprises graphene-related materials (G-biointerface) wherein the graphene-related material is any material originated from graphene or converted to graphene (Claim 2). Further, the reference teaches that the graphene-related interface is placed on a substrate. It discloses that a graphene coating is deposited on the substrate (Para 0021, 0027, Claim 1 and 14). The reference teaches administering the G-biointerface to an animal and specifically to a human and positioning the G-interface near the desired area (claim 36) and wherein G-biointerface is used as a retinal implant (claim 40). The reference teaches the device comprising graphene coating is used as a retinal implant in a human and thus it would necessarily contact the ocular cell. Thus, applicant’s arguments regarding Molokanova’s method not directed to promoting cell proliferation or cell adhesion of an ocular cell on an ocular prosthetic device are not persuasive because the prior art references cited above teach all the methods steps required in the instant claims. Note: MPEP 2145:  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979); In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991); see also In re Woodruff, 919 F.2d 1575, 1577-78 (Fed. Cir. 1990) (obviousness rejection affirmed where using claimed elements in the manner suggested by the prior art necessarily resulted in claim-recited effect). In the instant case, the recognition of the claimed method resulting in promoting proliferation or cell adhesion of an ocular cell does not render nonobvious the known methods taught in the prior art. 
With respect to the argument that all the experimental data in Molokanova relates cardiomyocytes and neuron cells that are distinct from ocular cells, it is argued that, as discussed supra, Molokanova clearly teaches wherein the device is used as a retinal implant (claim 40) and thus it would necessarily contact the ocular cell.
With respect to the argument that data presented in Molokanova was collected on graphene oxide based culture, not other types of graphene and that in experiments of Molokanova, no differences were observed between graphene-coated and non-coated substrates, the examiner argues that Molokanova in the claimed embodiment clearly teaches particularly graphene (claim 2) as the coating and requires the device comprise of at least one layer of graphene material (claim 6). Thus, applicant’s arguments pointing to Molokanova’s experimental data are not persuasive at this time. 
The applicant further argued a skilled artisan would not have combined the teachings of Molokanova and Tan because the references are drawn to completely different subject matter from each other and the devices of Tan are structurally completely different from those of Molokanova. It was argued that Tan also fails to teach method of proliferation or cell adhesion of an ocular cell on a device. 
In response, the examiner argues that Molokanova teaches its device can be used for treating various ophthalmological disorders and diseases of the eyes (para 0060, claim 36) and, as discussed supra, Tan teaches application of graphene as candidate biomaterial for synthetic keratoprosthesis skirt and that graphene displayed excellent short term biocompatibility with corneal cells and tissue and this demonstrates that graphene can be developed as a tissue engineering material for use in cornea. Since Molokanova teaches graphene coated device and teaches its use in eye diseases, one skilled in the art looking to treat corneal blindness would have been strongly motivated to use the device of Molokanova as a keratoprosthesis for treating corneal blindness since Tan provides the motivation for the use of graphene in treating corneal blindness. Further, applicant’s argument regarding the method of proliferation or cell adhesion of an ocular cell on a device has been discussed above in relation to Molokanova’s arguments. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S/               Examiner, Art Unit 1616                                                                                                                                                                                         

/ABIGAIL VANHORN/               Primary Examiner, Art Unit 1616